Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s arguments, see pgs. 7-9, of the Remarks filed 6/7/2022 with respect to claim(s) 1-7 and 9-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wei.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gratton et al (2021/0131072) in view of Wei (20160076223).
In regard to claim 1 discloses An enhanced visibility system for a work machine, the enhanced visibility system (Gratton Figs 1 and 2) comprising:
an image capture device configured to obtain image data of an area surrounding the work 
machine (Gratton Fig. 2 and par. 42 note topography sensor which may include a camera) ;
a sensor configured to obtained data regarding physical properties of the area surrounding the work machine (Gratton Fig. 2 and par. 42 note topography sensor which may also be a lidar or radar sensor);
one or more control circuits configured to receive the image data and the data regarding the 
physical properties, wherein the one or more control circuits are configured to augment 
the image data with the data regarding the physical properties to generate augmented 
image data (Gratton pars 40-44 note controller 126 which identifies the surrounding topography, also note pars 57-59 particularly note par. 59 displaying indications along images of the surrounding areas indicating areas with unstable topography); and
a display configured to display the augmented image data to provide an enhanced view of the 
area surrounding the work machine (Gratton par. 39 note screen or touchscreen also note 59 displaying indications). 
	Gratton further discloses that the enhanced view may include of objects in the area surrounding the work machine to be avoided (Gratton Par. 59 note indications of unstable topography). It is noted that Gratton does not explicitly disclose a load profile for the work machine including a predicted load profile based upon a predetermined route for the work machine. However, Wei discloses a system for a work machine including displaying an enhanced view including a load profile for the work machine including a predicted load profile based upon a predetermined route for the work machine (Wei Figs, 1, 7 and 8 note Fig. 8 and pars 66-80 note planning system 45 predetermining a route for a work machine including a load profile, also note Fig. 7 and pars 62-66 displaying predicted load profiles based upon the selected cut depth).   
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a predetermined route with a predicted load profile as taught by Wei in the enhanced display of Gratton in order to automatically determine cut angles along the path and provide alerts based on loading profiles as suggested by Wei (Wei pars 65 and Fig. 8 steps 62, 65 and 66). 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Gratton further discloses an aerial device configured to communicate with the one or more control circuits, wherein at least one of the image capture device (Gratton par. 43 note topography system 208 may be an aerial topography system including a camera).

In regard to claim 3 refer to the statements made in the rejection of claim 2 above. Gratton further discloses that the sensor is positioned on the aerial device, and wherein the image capture device is positioned on the work machine (Gratton par. 43 note aerial topography system may include  radar and/or a lidar sensors).

In regard to claim 4 refer to the statements made in the rejection of claim 2 above. Gratton further discloses that the sensor is positioned on the work machine and wherein the image capture device is positioned on the aerial device (Gratton par. 37note additional sensors including radar and lidar 130 positioned on the work machine also 41 note topographical sensor may be implemented using the additional sensors, also note par. 43 aerial topography system may include a camera). 

In regard to claim 5 refer to the statements made in the rejection of claim 2 above. Gratton further discloses that the image capture device is a first image capture device and is physically positioned on the work machine, and wherein the area surrounding the work machine is a first area surrounding the work machine (Gratton par. 37 note additional sensors 130 including a camera that is directed to a first area underlying the work machine) and wherein the enhanced visibility system further comprises:
a second image a capture device configured to obtain image data for a second area around the 
work machine different than the first area (Gratton par. 41 and 57, particularly note par. 57 topography sensor 206 detects the area underlying the work machine, the aerial topography system detects the topography of the wider surrounding area);
wherein the one or more control circuits are configured to generate combined image data of the 
first and second areas (Gratton pars. 41 and 57 note par. 41 GPS identifying topographical information, also note par. 57 updating the topographical information with the data acquired by the sensor 206 and system 208) ; and
wherein the one or more control circuits are configured to augment the combined image data 
with the data regarding the physical properties to generate the augmented image data (Gratton pars 40-44 note controller 126 which identifies the surrounding topography, also note pars 57-59 particularly note par. 59 displaying indications along images of the surrounding areas indicating areas with unstable topography. 

In regard to claim 6 refer to the statements made in the rejection of claim 5 above. Gratton further discloses that the first image capture device is positioned on the work machine and wherein the second image capture devices is positioned on the aerial device (Gratton pars 41-43 note both the work machine and the aerial device may include cameras). 

In regard to claim 7 refer to the statements made in the rejection of claim 6 above. Gratton further discloses that  the work machine is a dozer, and wherein the augmented image data comprises one of a load profile of a dozer blade, a terrain map of the area surrounding the dozer, or a guidance indicator (Gratton Fig. 1 note work machine is a dozer, further note par. 59 displaying guidance indications to warn of areas with unstable topography)  

In regard to claim 9 refer to the statements made in the rejection of claim 1 above. the work machine is operated by an operator positioned physically on the work machine and the display is positioned on the work machine (Gratton Fig. 1 and par. 39 note cab 106 in which user interface is located indicating that the user, or operator, of the work machine is positioned physically in the cab an interacting with the screen of the user interface). 

Claims 10-14 describe a method substantially corresponding to the system of claims 1-6. Refer to the statements made in regard to claims 1-6 above for the rejection of claims 10-14 which will not be repeated here for brevity. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gratton in view of Wei as applied to claim 2 above and in further view of Strnad et al (2020/0221632).
In regard to claim 8 refer to the statements made in the rejection of claim 2 above. Gratton discloses a work machine with a topographical sensor (Gratton par. 41) and a separate topography system with a camera or other topographical sensors (Gratton par. 43 note topography system 208). Gratton further discloses that the system may include an aerial device (Gratton par. 43). It is noted that Gratton does not explicitly disclose that the image capture device is static and positioned remote from the work machine and the aerial device. However, Strnad discloses a work machine which receives topographical data from a camera that is statically positioned on a pole remote from the work machine (Strnad par. 178). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including a statically positioned topography sensor as taught by Strnad in the invention of Gratton in order to provide additional topographical data. 

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gratton in view of Wei and in further view of Ding et al (2021/0062473).
Claims 15-20 describe a system substantially corresponding to the system of claims 1-6. Refer to the statements made in regard to claims 1-6 above for the rejection of common elements in claims 15-20 which will not be repeated here for brevity. It is noted that Gratton discloses a work machine that is operated by a user positioned at the work machine and not a remotely operated work machine.
 However, Ding discloses a system for remotely operating a work machine including a display positioned on a remote computing device and configured to display data of the work machine (Ding Fig. 1 and pars 22-27 note remote operation workstation also note figs 5-7 and pars 67-70 for display of work machine 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating remote control of the work machine of Gratton as taught by Ding in order to gain the advantage of remotely operating the work vehicle. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200093053 A1	EHLERT; Christian et al.
US 20200063401 A1	Sherlock; Lance R.
US 20190351944 A1	Singh; Aditya et al.
US 10066367 B1	Wang; Liang et al.
Applicant's amendment made relative to the claims filed 4/7/2020 necessitated the new ground(s) of rejection presented in this Office action relative to the previous non-final Office Action dated 9/29/2021.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423